Citation Nr: 0727702	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lung disability, 
pulmonary lymphoma, to include as due to exposure to 
asbestos. 

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1956 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans' Affairs (VA) Regional Office (RO).

In October 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  A 
transcript of the hearing is of record.  In August 2007, the 
veteran declined the opportunity for another hearing. 

In January 2006, the claim was remanded for additional 
evidentiary development. As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  

FINDING OF FACT

A lung disability, pulmonary lymphoma, was not affirmatively 
shown to have been present in service; pulmonary lymphoma was 
not manifest to a compensable degree within one year of 
separation from service; a lung disability, pulmonary 
lymphoma, first documented after service, is unrelated to an 
injury, disease, or event, including any exposure to 
asbestos, of service origin. 


CONCLUSION OF LAW

A lung disability, pulmonary lymphoma, to include as due to 
exposure to asbestos was not incurred in or aggravated by 
service, and pulmonary lymphoma as a chronic disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2002.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general provision for the effective date of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v.Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice, except for the degree of disability 
assignable). 

To the extent that notice of the degree of disability 
assignable was not provided, as the claim of service 
connection is denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this content defect 
of the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Board has provided the veteran 
with a VA examination and obtained a medical opinion.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the claimant is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Basis

The service personnel records show that that veteran was an 
airman and worked in aircraft maintenance.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment of a lung abnormality.  When 
reported, including on separation examination, chest X-rays 
were normal.  

After service, VA records disclose that in May 2002 a CT scan 
revealed a lung mass and a biopsy revealed lymphoma. 

On VA examination in December 2003 to determine whether the 
veteran's lung disease was related to exposure to asbestos, 
occupational history included exposure to petroleum products 
and asbestos in a machine shop during service and work in 
auto body repair after service.  The examiner noted that 
chest X-rays and CT scans revealed no evidence of asbestos-
related lung disease, but did show improving pulmonary 
lymphoma.  The examiner commented that the veteran had 
lymphoma and no evidence of pulmonary asbestosis.  The 
examiner stated that there is no clear cut association 
between asbestos and lymphoma and that environmental factors, 
such as exposure to petroleum products or asbestos, may or 
may not be a risk factor for the development of lymphoma.  

In October 2005, the veteran testified that in the Navy he 
was in aviation and worked on the hydraulic systems of 
aircraft and he worked with petroleum distillate products.  
He also testified that he served aboard ship, where he was 
exposed to asbestos.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 




Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for lymphoma as a chronic disease, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1137; 38 
C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating claims related to exposure to asbestos, the 
Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21, provides the following guidance. 

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, and lung cancer.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  Lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.  
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. An asbestos-related disease can develop from 
brief exposure to asbestos. 

Analysis 

As the veteran worked in aircraft maintenance and served 
aboard ship in the late 1950s it is likely that he was 
exposed to asbestos during service.  

On the basis of the service medical records, a lung 
disability, pulmonary lymphoma, was not affirmatively shown 
to have had onset during service.  38 U.S.C.A. § 1131; 
338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that a lung disability, pulmonary 
lymphoma, was noted or observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service a lung disability, 
pulmonary lymphoma, was first documented in 2002, more than 
40 years after service in 1959 and well beyond the one-year 
presumptive period for lymphoma as a chronic disease under 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.306, 3.309. 

The remaining question is whether service connection may be 
granted, when the disability is first diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

On VA examination in December 2003, the examiner was asked to 
determine whether the veteran's current lung disease, 
pulmonary lymphoma, was related to exposure to asbestos 
during service.  


After a review of the record, the examiner expressed the 
opinion that there is no clear cut association between 
asbestos and lymphoma and that environmental factors, such as 
exposure to petroleum products or asbestos, may or may not be 
a risk factor for the development of lymphoma.  

As the opinion does not establish a causal relationship 
between asbestos exposure and the subsequent development of 
lymphoma, the evidence opposes, rather than supports, the 
claim.  To the extent that the examiner stated that 
environmental factors, such as exposure to petroleum products 
or asbestos, may or may not be a risk factor for the 
development of lymphoma, an opinion expressed in the term of 
"may or may not" is too speculative to establish a medical 
nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  

As for the veteran's testimony, relating his current lung 
disability to exposure to asbestos and chemicals during 
service, a question involving medical causation requires 
competent medical evidence to substantiate the claim because 
medical causation involves medical knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of the claimed disease, which 
is beyond the competency of a layperson because such is not 
capable of lay observation.  As the veteran as a layperson is 
not competent to offer an opinion on medical causation, his 
statements and testimony do not constitute favorable evidence 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

For these reasons, the preponderance of the evidence is 
against the claim that the current lung disability, pulmonary 
lymphoma, first diagnosed after service beyond the one-year 
presumptive period for the manifestation of a lymphoma as a 
chronic disease, is related to an injury, disease, or event, 
including any exposure to asbestos, of service origin.  And 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).







ORDER

Service connection for a lung disability, pulmonary lymphoma, 
to include as due to exposure to asbestos is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


